Title: General Orders, 29 March 1780
From: Washington, George
To: 


          
            Head-Quarters Morristown Wednesday March 29th 1780.
            Parole Loquacious—  C. Signs—Lustre—Lucid—
          
          Lieutenant Col. Ford will take charge of the 2nd Maryland regiment ’till further orders.
          The General or other officer of the day is to give the Parole and Countersigns to all guards or cause it to be done by the Brigade Major, that the omissions and mistakes which have happened of late may be avoided in future.
        